Citation Nr: 0336130	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of left mid-back contusion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
November 1989.

This case was last before the Board of Veterans' Appeals (the 
Board) in April 2001, at which time the Board denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected back disability.  The veteran appealed the 
Board's April 2001 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In August 2003, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated August 19, 
2003 granted the motion and vacated the Board's decision.  
This case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

Reasons for Remand

The Veterans Claims Assistance Act of 2000

The Court's Order of August 2003 in essence adopted the Joint 
Motion for Remand, which determined that the Board's decision 
of April 2001 did not contain adequate reasons and bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The Joint Motion disagreed with the Board's analysis 
that documents in the claims file satisfied the notice 
requirements of the VCAA, in particular, the requirement that 
the notice indicate which portion of any information or 
evidence necessary to substantiate the claim would be 
provided by the claimant and which portion must be provided 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) [when VA receives substantially complete application 
for benefits, it has an obligation to notify claimant of any 
information and medical or lay evidence necessary to 
substantiate the claim]; see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  In essence, the Joint 
Motion, as adopted by the Court, found that the notice 
requirements of the VCAA had not been satisfied.  [The Board 
observes in passing that its decision in April 2001 preceded 
Quartuccio and Charles by a year or more.]

As part of its duty to notify under the VCAA, VA is required 
to specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  In this case, no specific VCAA notice was provided by 
the VA Regional Office (RO) to the veteran; the RO last 
addressed the veteran's claim in a statement of the case 
issued in April 2000, prior to the enactment of the VCAA.  

Pursuant to regulations implemented by VA while this case was 
pending on appeal before the Court, the Board was given 
authorization to cure procedural defects of this nature by 
issuing an appropriate VCAA notice on its own accord, rather 
than having to send the case back to the RO for such action.  
However, that practice has since been invalidated by the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
[regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b)].

Further, more recent judicial precedent has addressed the 
notification requirements of the VCAA.  Specifically, in a 
decision dated September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (the PVA case), the Federal Circuit invalidated 
the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found in the PVA case that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Accordingly, in order to provide the veteran with the notice 
to which he is entitled by law, this case must be remanded 
for the issuance of a letter which satisfied the VCAA, as 
interpreted by the Court and the Federal Circuit.

Submission of additional evidence and contentions directly to 
the Board

A remand is also required for consideration by the agency of 
original jurisdiction (AOJ) of additional evidence submitted 
directly to the Board by the veteran in December 2003.  The 
record shows that he submitted to the Board many of these 
same documents in March 2003 while his appeal was still 
pending before the Court.  The veteran waived his right in 
November 2003 to have this evidence considered by the AOJ 
prior to Board review.  However, this remand will enable the 
AOJ to review this new evidence upon readjudication of the 
claim.

The Board additionally notes that it appears from the 
veteran's contentions and evidence recently submitted in 
March 2003 and December 2003 that he appears to be contending 
that he is either entitled to service connection on a 
separate basis for fibromyalgia/myofascial pain syndrome or 
that his presently service connected back disability should 
be rated under the schedular criteria for fibromyalgia, 38 
C.F.R. § 4.71a, Diagnostic Code 5025 (2003).  To the extent 
that this requires clarification by contacting the veteran 
and his representative, that should be accomplished before 
this appeal is adjudicated.  



This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA should contact the veteran 
through his representative and clarify 
which issues he wishes to pursue.  
Appropriate action should be taken as to 
any issue which is so identified.

2.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

3.  Thereafter, VBA must adjudicate any 
issues arising from this appeal.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


